DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 6 recites the limitation of “the sensor mount is connected rigidly or pivotably to the ventilator connection basic body”, however claim 1 indicates the same sensor mount being arranged at the user connection pivoting element. Therefore, as claim 6 recites an entirely different location for the sensor mount, claim 6 does not constitute a further limitation of the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haveri (US 2010/0065053 A1) in view of Campana et al. (US 2017/0266399 A1).
Regarding claim 1, Haveri discloses a connector at a ventilation system (branching unit 200 connected to a ventilator 107, Figure 3) the connector comprising: a ventilator connection basic body for connection to at least one ventilation device (branching unit 200 comprises a first limb 202 connected to ventilator 107, Figure 3); a user connection pivoting element for connection to a user (third limb 204 connected to a user via an endotracheal tube 101, Figure 3 and Paragraph 0035; third limb 204 pivotable with respect to the first limb 202 as indicated by the angles shown in Figure 3 and described in Paragraph 0033)  the user connection pivoting element being connected, on a first side, directly and undetachably to the ventilator connection basic body (third limb 204 directly connected to first limb 202, Figure 3; the first, second and third limbs form an integral structure, Paragraph 0030 and claim 2, therefore undetachable) and pivotable about at least one axis with respect to at least a part of the ventilator connection basic body (third limb 204 pivotable with respect to the first limb 202 as indicated by the angles shown in Figure 3 and described in Paragraph 0033)  to protect the ventilator connection basic body from pulling and compressive forces imparted by the user (the ability of the third limb 204 to rotate with respect to the first limb 202 would reduce unwanted forces from being imparted to the first limb 202, such as pulling and compressive forces imparted by the user) wherein the ventilator connection basic body is arranged in a bent form with respect to the pivoting element to provide a connector elbow configuration (position of first limb 202 is arranged in a bent form with respect to the position of third limb 204, providing an elbow configuration, Figure 3).
Haveri is silent on a sensor mount for at least one sensor, the sensor mount being arranged at the user connection pivoting element.
	However, Campana teaches a flow sensor used for ventilation treatment (Abstract) in which a sensor mount for at least one sensor is arranged at a user connection (pressure sensors 75, 76 are disposed within respective chambers 79 defined in the flow conduit 71, Paragraph 0167 and Figure 5, flow conduit 71 of flow sensor system 10 is arranged at a user connection, Figure 1).
	Therefore, it would have been obvious at the time of invention to modify Haveri’s connector apparatus to include a sensor mount arranged at the user connection pivoting element for at least one sensor, as taught by Campana, as providing a sensor at the user connection would provide a means of measuring and monitoring flow and pressure as it flows to the user. 
	Regarding claim 2, Haveri in view of Campana teach a connector in accordance with claim 1, with Campana further teaching a flow element (flow restrictor 80 disposed within flow conduit 71, Figure 5) for at least partially blocking gas flow of a gas stream flowing through the connector up to a predefined minimum pressure (flow restrictor 80 extends across all or a portion of the lumen 72 in order to obstruct the flow of gas and create a pressure drop in the flow, Figure 5 and Paragraph 0163).
	Therefore, it would have been obvious at the time of invention to further modify Haveri’s connector apparatus to include a flow element used to partially block the gas flow through the connector to create a pressure drop in the flow path, as taught by Campana, as creating a pressure drop across a flow conduit can then be used to measure the flow rate and/or volume of gas passing through the conduit (Paragraph 0163). 
	Regarding claim 3, Campana further teaches wherein the flow element is movable in at least some areas (flow restrictor 80 comprises at least one thin film flap which deflects under flow conditions, therefore the flow restrictor moves in some areas, Paragraph 0164) and is configured to transform the gas stream arriving at the flow element into a gas stream flowing according to a predefined curve (the flow restrictor 80 is used to obstruct the gas flow stream, the amount of deflection of the flap of the restrictor varies according to the flow of gas through the conduit, therefore as gas flow arrives at the flow restrictor 80 the flow path is altered according the amount of deflection of the flap, Paragraph 0164).
	Regarding claim 4, Campana further teaches wherein the flow element (flow restrictor 80, Figure 5) is arranged such that the flow element extends horizontally or vertically in the connector (flow restrictor 80 extends vertically within conduit 71, Figure 5).
	Regarding claim 5, Campana further teaches wherein the sensor mount (chambers 79 in which sensors 75 and 76 are disposed in, Paragraph 0167 and Figure 5) comprises at least two pressure taps (each chamber 79 has a respective opening 77 to allow gas to flow to the respective chamber so that pressure can be measured by the pressure sensors 75, 76, Paragraph 0167) for determining a pressure difference in an gas stream flowing through the connector (due to the openings 77 allowing gas to flow to the respective chambers 79 in which pressure sensors 75 and 76 are disposed in, the pressure sensors are used to measure the absolute pressure drop across the flow conduit 71, Paragraph 0166). 
	Regarding claim 6, Campana further teaches wherein the sensor mount (chambers 79 in which pressure sensors 75, 76 are disposed, Figure 5) is connected rigidly to the ventilator connection basic body (chambers 79 are molded onto flow conduit 71, therefore rigidly connected, Paragraph 0167; the Examiner notes the sensor mount location of this claim is in contradiction with the sensor mount location of claim 1 (the user connection element). For the purpose of examination, the sensor mount location has been taken to be on the user connection, as indicated by claim 1). 
	Regarding claim 7, Campana further teaches wherein the sensor mount is configured to arrange the at least one sensor at the connector (chambers 79 in which pressure sensors 75, 76 are disposed, Figure 5 and Paragraph 0167) to carrying out a main stream measurement (pressure sensors 75, 76 used to measure both flow rate and pressure across flow conduit, Paragraph 0166).
	Regarding claim 8, Haveri further teaches wherein the user connection pivoting element is connected to the ventilator connection basic body such that the connector has a minimal flow volume (the overall dead volume of the branching unit 200 is minimized to less than 1 ml by reducing conventional parts and connectors, Paragraph 0038).
	Regarding claim 11, Haveri further teaches a sensor as the at least one sensor, wherein the sensor is configured to determine a carbon dioxide concentration of a gas stream flowing through the connector (the pressure sensors may be used to sense the relative concentration of gas flowing through the conduit, such as oxygen or carbon dioxide concentration, Paragraph 0217).
	Regarding claim 12, Haveri further teaches wherein the sensor is an optical sensor (sensor may be based off of optical measurement of the gas concentration, Paragraph 0218).
	Regarding claim 13, Haveri discloses a ventilation system for ventilating a user, the ventilation system comprising (breathing circuit comprising inspiratory and expiratory tubing is connected to a ventilator 107, Paragraph 0035 and Figure 3): a ventilator with a ventilation device (ventilator 107 or other device, Paragraph 0034); and a connector connected to the ventilation device (branching unit 200 connected to ventilator 107, Figure 3), the connector comprising: a ventilator connection basic body connected to the ventilation device (branching unit 200 comprises a first limb 202 connected to ventilator 107, Figure 3); a user connection pivoting element for connection to the user (third limb 204 connected to a user via an endotracheal tube 101, Figure 3 and Paragraph 0035; third limb 204 pivotable with respect to the first limb 202 as indicated by the angles shown in Figure 3 and described in Paragraph 0033), the user connection pivoting element being connected, on a first side, directly and undetachably to the ventilator connection basic body (third limb 204 directly connected to first limb 202, Figure 3; the first, second and third limbs form an integral structure, Paragraph 0030 and claim 2, therefore undetachable) and pivotable about at least one axis with respect to at least a part of the ventilator connection basic body (third limb 204 pivotable with respect to the first limb 202 as indicated by the angles shown in Figure 3 and described in Paragraph 0033)  to protect the ventilator connection basic body from pulling and compressive forces imparted by the user (the ability of the third limb 204 to rotate with respect to the first limb 202 would reduce unwanted forces from being imparted to the first limb 202, such as pulling and compressive forces imparted by the user); wherein the ventilator connection basic body is arranged in a bent form with respect to the pivoting element to provide a connector elbow configuration (position of first limb 202 is arranged in a bent form with respect to the position of third limb 204, providing an elbow configuration, Figure 3).
  Haveri is silent on a sensor mount for at least one sensor, the sensor mount being arranged at the user connection pivoting element.
	However, Campana teaches a flow sensor used for ventilation treatment (Abstract) in which a sensor mount for at least one sensor is arranged at a user connection (pressure sensors 75, 76 are disposed within a respective chamber 79 defined in the flow conduit 71, Paragraph 0167 and Figure 5, flow conduit 71 of flow sensor system 10 is arranged at a user connection, Figure 1).
	Therefore, it would have been obvious at the time of invention to modify Haveri’s connector apparatus to include a sensor mount arranged at the user connection pivoting element for at least one sensor, as taught by Campana, as providing a sensor at the user connection would provide a means of measuring and monitoring flow and pressure as it flows to the user. 
	Regarding claim 14, Haveri in view of Campana teach a connector in accordance with claim 13, with Campana further teaching a flow element (flow restrictor 80 disposed within flow conduit 71, Figure 5) for at least partially blocking gas flow of a gas stream flowing through the connector up to a predefined minimum pressure (flow restrictor 80 extends across all or a portion of the lumen 72 in order to obstruct the flow of gas and create a pressure drop in the flow, Figure 5 and Paragraph 0163).
	Therefore, it would have been obvious at the time of invention to further modify Haveri’s connector apparatus to include a flow element used to partially block the gas flow through the connector to create a pressure drop in the flow path, as taught by Campana, as creating a pressure drop across a flow conduit can then be used to measure the flow rate and/or volume of gas passing through the conduit (Paragraph 0163). 
	Regarding claim 15, Campana further teaches wherein the flow element is movable in at least some areas (flow restrictor 80 comprises at least one thin film flap which deflects under flow conditions, therefore the flow restrictor moves, Paragraph 0164) and is configured to transform the gas stream arriving at the flow element into a gas stream flowing according to a predefined curve (the flow restrictor 80 is used to obstruct the gas flow stream, the amount of deflection of the flap of the restrictor varies according to the flow of gas through the conduit, therefore as gas flow arrives at the flow restrictor 80 the flow path is altered according the amount of deflection of the flap, Paragraph 0164).
	Regarding claim 16, Campana further teaches wherein the sensor mount (chambers 79 in which sensors 75 and 76 are disposed in, Paragraph 0167 and Figure 5) comprises at least two pressure taps (each chamber 79 has a respective opening 77 to allow gas to flow to the respective chamber, Paragraph 0167) for determining a pressure difference in an gas stream flowing through the connector (due to the openings 77 allowing gas to flow to the respective chambers 79 in which pressure sensors 75 and 76 are disposed in, the pressure sensors are used to measure the absolute pressure drop across the flow conduit 71, Paragraph 0166). 
	Regarding claim 20, Haveri further teaches a sensor as the at least one sensor, wherein the sensor is configured to determine a carbon dioxide concentration of a gas stream flowing through the connector (the pressure sensors may be used to sense the relative concentration of gas flowing through the conduit, such as oxygen or carbon dioxide concentration, Paragraph 0217).
Claim(s) 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haveri (US 2010/0065053 A1) in view of Campana et al. (US 2017/0266399 A1) and in further view of Meech (WO 2018/236228 A1). 
Regarding claim 9, Haveri in view of Campana teach a connector in accordance with claim 1, and although Haveri teaches the user connection element pivotably connected to the ventilation connection body about at least one axis by means of a “turning joint of some form” (Paragraph 0036), Haveri does not explicitly state the “turning joint” being a swivel joint. 
However, Meech teaches a connector assembly (200, Figure 17) comprising a user connection element pivotable with respect to a ventilator connection body (interface port 203 pivotable with respect to ports 202 and 201 as shown in the dashed lines in Figure 17), in which the pivotable connection element is pivotably connection to the ventilation connection body by means of a swivel joint (interface port 205 connected to ports 201 and 202 by means of a swivel connection, Paragraph 0032).
Therefore, it would have been obvious at the time of invention to modify Haveri’s connector assembly to have the “turning joint” be a swivel joint, as taught by Meech, as using a swivel joint connection is a well-known means of providing rotational/pivotable motion between two components. 
	Regarding claim 10, Haveri in view of Campana and Meech teach a connector in accordance with claim 9, with Haveri further teaching wherein: the user connection pivoting element has at least one additional joint pivotable about at least one axis (third limb 204 is also pivotable with respect to an additional port 208 represented by gamma angle in Figure 3 and described in Paragraph 0036, angle may adjusted via a “turning joint of some form”, Paragraph 0036). Haveri does not explicitly state the “turning joint” being a swivel joint, however Meech teaches a respiratory connector assembly in which the components are pivotably connected by a swivel joint (interface port 205 connected to ports 201 and 202 by means of a swivel connection, Paragraph 0032). Therefore, it would have been obvious at the time of invention to have the “turning joint” of Haveri’s connector assembly be a swivel joint, as taught by Meech, as using a swivel joint connection is a well-known means of providing rotational/pivotable motion between two components.
	Regarding claim 18, Haveri in view of Campana teach the ventilation system in accordance with claim 13, and although Haveri teaches the user connection element pivotably connected to the ventilation connection body about at least one axis by means of a “turning joint of some form” (Paragraph 0036), Haveri does not explicitly state the “turning joint” being a swivel joint. 
However, Meech teaches a connector assembly (200, Figure 17) comprising a user connection element pivotable with respect to a ventilator connection body (interface port 203 pivotable with respect to ports 202 and 201 as shown in the dashed lines in Figure 17), in which the pivotable connection element is pivotably connection to the ventilation connection body by means of a swivel joint (interface port 205 connected to ports 201 and 202 by means of a swivel connection, Paragraph 0032).
Therefore, it would have been obvious at the time of invention to modify Haveri’s connector assembly to have the “turning joint” be a swivel joint, as taught by Meech, as using a swivel joint connection is a well-known means of providing rotational/pivotable motion between two components. 
	Regarding claim 19, Haveri in view of Campana and Meech teach a ventilation system in accordance with claim 13, with Haveri further teaching wherein: the user connection pivoting element has at least one additional joint pivotable about at least one axis (third limb 204 is also pivotable with respect to an additional port 208 represented by gamma angle in Figure 3 and described in Paragraph 0036, angle may adjusted via a “turning joint of some form”, Paragraph 0036). Haveri does not explicitly state the “turning joint” being a swivel joint, however Meech teaches a respiratory connector assembly in which the components are pivotably connected by a swivel joint (interface port 205 connected to ports 201 and 202 by means of a swivel connection, Paragraph 0032). Therefore, it would have been obvious at the time of invention to have the “turning joint” of Haveri’s connector assembly be a swivel joint, as taught by Meech, as using a swivel joint connection is a well-known means of providing rotational/pivotable motion between two components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785